 

 

 

 

Effective as from January 8, 2008

between

PROYECTOS MINEROS S.A.

as Assignor

and

CONSTITUTION MINING CORP.

as Assignee



 

 

_________________________________



ASSIGNMENT AGREEMENT



__________________________________



 

1 of 11



--------------------------------------------------------------------------------





ASSIGNMENT AGREEMENT



 

THIS ASSIGNMENT AGREEMENT made effective as of the 8th day of January, 2008 is
between:



PROYECTOS MINEROS S.A.

, a company duly incorporated in Argentina with address for delivery and notice
located at Maipú 1210, Piso 5, (C1006ACT), Ciudad Autónoma de Buenos Aires,
Argentina (the "Assignor"); and





CONSTITUTION MINING CORP.

, a corporation organized under the laws of the State of Nevada, United States
of America, with address for notice and delivery located at Suite 300-1055 West
Hastings Street, Vancouver, British Columbia, Canada, V6E 2E9 (the "Assignee")





RECITALS



          A.        WHEREAS the Assignor is the legal and beneficial holder of
the rights and obligations under a Contract for Exploration with Option to
Purchase executed with Mr. JORGE DANIEL BENGOECHEA and Mrs. LYDIA ELENA ESPIZUA
(the "Owners") on November 23, 2007 (the "Agreement"), with regards to the
mining properties referred thereto as "Cerro Amarillo - Cajón Grande" (the
"Property"), located in Departamento Malargue, Province of Mendoza, Argentina; a
copy of which Agreement is attached hereto as Exhibit I.



          B.        WHEREAS the Assignee is interested in purchasing from the
Assignor all of the Assignor's respective rights and obligations under the
Agreement, and the Assignor is interested in selling such rights and obligations
to the Assignee.



          C.        WHEREAS pursuant to Section 13.1 (Decimo Tercera, párrafo 1)
of the Agreement, the Assignor can freely assign all or part of its rights and
obligations arising from the Agreement to third parties by giving notice to the
Owners.



OPERATIVE PROVISIONS



NOW THEREFORE THIS AGREEMENT WITNESSES THAT the parties hereto agree as follows:



          Section 1.           Interpretation.



          1.1      In this Agreement, except as otherwise expressly provided or
as the context otherwise requires:

           "Assignee Shares" means the fully paid and non-assessable shares of
common stock of the Assignee as duly and validly issued;

           "Effective Date" means the date first above written;

2 of 11



--------------------------------------------------------------------------------



           "Expenditures" means all direct or indirect costs and expenses
incurred by the Assignee in respect of prospecting and exploring the Property
after the Effective Date of this Agreement. The certificate of the Controller or
other financial officer of the Assignee, together with a statement of
Expenditures in reasonable detail, shall be prima facie evidence of such
Expenditures;

           "Fifth Stage" means the obligations of the Assignee set forth in
Section 4 below, under that term;

           "First Stage" means the obligations of the Assignee set forth in
Section 4 below, under that term;

           "Force Majeure" has the meaning set forth in Section 6 below;

           "Fourth Stage" means the obligations of the Assignee set forth in
Section 4 below, under that term;

           "Second Stage" means the obligations of the Assignee set forth in
Section 4 below, under that term;

           "Share Reorganization" has the meaning given it in Section 5 below;
and

           "Third Stage" means the obligations of the Assignee set forth in
Section 4 below, under that term.

          1.2      For the purposes of this Assignment Agreement, except as
otherwise expressly provided or unless the context otherwise requires:

          (i)        the words "herein", "hereof" and "hereunder" and other
words of similar import refer to this Assignment Agreement as a whole and not to
any particular part, section or other subdivision of this Assignment Agreement;

          (ii)       the headings are for convenience only and do not form a
part of this Assignment Agreement nor are they intended to interpret, define or
limit the scope or extent of this or any provision of this Assignment Agreement;

          (iii)      any reference to an entity will include and will be deemed
to be a reference to any entity that is a permitted successor to such entity;

          (iv)       words in the singular include the plural and words in the
masculine gender include the feminine and neuter genders, and vice versa;

          (v)        references to currency are references to United States
dollars; and

          (vi)       the time permitted to perform any obligation, requirement
or thing to be done "by" a certain date, includes that date.



          Section 2.           Representations and Warranties:



3 of 11



--------------------------------------------------------------------------------



          2.1    Each Party represents and warrants to the other Parties hereto
that:



(a)        it is a company duly incorporated, organized and validly subsisting
under the laws of its incorporating jurisdiction;

(b)        it has full power and authority to carry on its business and to enter
into this Agreement and any agreement or instrument referred to or contemplated
by this Agreement;

(c)        neither the execution and delivery of this Agreement nor any of the
agreements referred to herein or contemplated hereby, nor the consummation of
the transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which it is a Party;
and

(d)        the execution and delivery of this Agreement and the agreements
contemplated hereby will not violate or result in the breach of the laws of any
jurisdiction applicable or pertaining thereto or of its constating documents.



          2.2      The Assignor represents and warrants to the Assignee that:



(a)        the Assignor is the holder of all rights granted to it under the
Agreement, and has not assigned, encumbered nor agreed to assign or encumber any
of these rights other than to the Assignee under this Assignment Agreement;

(b)        the Assignor undertakes to give all notices necessary to effect the
transfer of the Assigned Interest to the Assignee within 30 (thirty) days as
from the Effective Date;

(c)        to the best of the knowledge of the Assignor, the Property is free
and clear of all liens and encumbrances, and is in good standing under the
mining laws of Argentina;

(d)        to the best of the knowledge of the Assignor, all of the mineral
claims comprising the Property have been located in accordance with the mining
laws of Argentina, and in accordance with local customs, rules and regulations;
and

(e)        there is no litigation, proceeding or investigation pending or
threatened against the Assignor with respect to the Property, nor does the
Assignor know, or have any grounds to know after due enquiry, of any basis for
any litigation, proceeding or investigation which would affect the Property.



          2.3       The representations, warranties and covenants herein-before
set out are conditions on which the Parties have relied in entering into this
Assignment Agreement and will survive the acquisition of the Assigned Interest.



          Section 3.           Assignment:



          3.1      The Assignor hereby sells and assigns to the Assignee, and
the Assignee hereby acquires from the Assignor, for the Consideration set forth
in Section 3 hereof, effective as of the Effective Date of this Assignment
Agreement, all of the Assignor's respective rights and obligations under the
Agreement (the "Assigned Interest").



4 of 11



--------------------------------------------------------------------------------



          3.2      For purposes of complying with Argentine legislation, the
Assignor will nominate an Argentine corporation, such corporation intended to
become a subsidiary of the Assignee, for purposes of being formally invested
with the Assigned Interest (the "Argentine Subsidiary").



          3.3       Notwithstanding the paragraph before, from and after the
Effective Date of this Assignment Agreement and for purposes hereof, the
Assignee shall be considered the owner of all rights and obligations arising
from the Agreement, having full and exclusive right to explore, with an option
to purchase the Property in accordance to the terms and conditions under the
Agreement.



          Section 4.           Consideration.



          4.1      As consideration for the Assigned Interest received hereof,
the Assignee commits to the following obligations to be fulfilled in five stages
(the "Consideration"):



          First Stage:

           (a)       within five business days of the Effective Date, issue
300,000 Assignee Shares to the order and the direction of the Assignor or its
appointed nominees;

           (b)       within five business days of the Effective Date, pay
$10,000 to the order and the direction of the Assignor or its appointed nominees
as consideration for certain previous expenditures on the Property by the
Assignor; and

           (c)       incur, or cause to be incurred, within this stage and in
the first year of this agreement, Expenditures of not less than an aggregate of
$200,000 pursuant to a work program or work programs and respecting any of the
mineral claim interests comprising the Property.

          Second Stage:

           (a)       by January 8, 2009, issue an additional 300,000 Assignee
Shares to the order and the direction of the Assignor or its appointed nominees
(subject to adjustment for a Share Reorganization under Section 5); and

           (b)       incur, or cause to be incurred, within this stage and in
the second year of this agreement, further Expenditures of not less than an
aggregate of $250,000 pursuant to a work program or work programs and respecting
any of the mineral claim interests comprising the Property.

          Third Stage:

           (a)       by January 8, 2010, issue an additional 600,000 Assignee
Shares to the order and the direction of the Assignor or its appointed nominees
(subject to adjustment for a Share Reorganization under Section 5).

          Fourth Stage:

5 of 11



--------------------------------------------------------------------------------



           (a)       by January 8, 2011, issue an additional 600,000 Assignee
Shares to the order and the direction of the Assignor or its appointed nominees
(subject to adjustment for a Share Reorganization under Section 5).

          Fifth Stage:

           (a)       by January 8, 2012, issue a final 600,000 Assignee Shares
to the order and the direction of the Assignor or its appointed nominees
(subject to adjustment for a Share Reorganization under Section 5).

For greater clarity, the obligations to incur, or cause to be incurred
Expenditures in this Section 4 shall be counted towards, and shall not be in
addition to, the obligations to pay amounts to the Owners (as that term is
defined in the Agreement) and Investments (as that term is defined in the
Agreement) in the Property under the Agreement.



          4.2      Assignee shall issue an additional 3,000,000 Assignee Shares
to the order and the direction of the Assignor or its appointed nominees
(subject to adjustment for a Share Reorganization under Section 5) in case the
underlying option in the Agreement to acquire the Property is exercised by the
Assignee.

          Section 5.           Assignee Share Adjustment

          5.1      In this section, the terms "record date" where used herein,
shall mean the close of business on the relevant date.

          5.2      If and whenever at any time from the Effective Date until the
Consideration is cancelled according to the terms of Section 4 hereof, the
Assignee:

           (i)       issues Assignee Shares or any securities convertible into
Assignee Shares to all or substantially all of the holders of Assignee Shares by
way of stock dividend or other distribution, other than the issue from time to
time of Assignee Shares or any securities convertible into Assignee Shares by
way of stock dividend to stockholders who elect to receive Assignee Shares or
any securities convertible into Assignee Shares in lieu of cash dividends in the
ordinary course or pursuant to a dividend reinvestment plan;

           (ii)      subdivides, redivides or changes the outstanding Assignee
Shares into a greater number of shares; or

           (iii)     combines, consolidates or reduces the outstanding Assignee
Shares into a lesser number of shares;

(each of such events being herein called a "Share Reorganization"), the number
of Assignee Shares to be issued for completion of the Consideration, and which
have not yet been issued, shall be adjusted effective immediately on the record
date for the dividend or, in the case of a subdivision, redivision, change,
combination, consolidation or reduction, effective immediately on the record
date of such event, to the number that is the product of:

6 of 11



--------------------------------------------------------------------------------



(a)        the number of Assignee Shares prescribed for issuance under the
relevant provision in Section 4.; and

(b)         the fraction of which:

(i)        the numerator is the total number of Assignee Shares outstanding on
that record date before giving effect to the Share Reorganization; and

(ii)       the denominator is the total number of Assignee Shares that are or
would be outstanding immediately after that record date after giving effect to
the Share Reorganization and assuming all securities convertible in Assignee
Shares issued as part of the Share Reorganization had then been converted into
or exchanged for Assignee Shares or all rights to acquire Assignee Shares had
then been exercised.

          5.3.       For the purpose of determining the number of Assignee
Shares outstanding at any particular time there shall be included that number of
Assignee Shares which would have resulted from the conversion or exchange at
that time of all securities convertible into Assignee Shares (other than any
securities convertible into Assignee Shares issued to holders of Assignee Shares
by way of a stock dividend or other distribution and otherwise included in
computing the denominator in 5.2. (b) (ii).

          Section 6.           Force Majeure

          6.1.       If the Assignee is at any time prevented or delayed in
complying with the Consideration provisions under Section 4., by reason of
strikes, walk-outs, labour shortages, power shortages, fuel shortages, fires,
wars, acts of God, governmental regulations restricting normal operations,
shipping delays or any other reason or reasons beyond the control of the
Assignee (and for greater certainty excluding factors related to a lack of
funding), the time limited for the performance by the Assignee of its
obligations hereunder will be extended by a period of time equal in length to
the period of each such prevention or delay, provided however that nothing
herein will discharge the Assignee from its obligation to timely comply with the
cash obligations under Section 4.

          6.2.       The Assignee will within seven days give notice to the
Assignor of each event of force majeure under 6.1 and upon cessation of such
event will furnish the Assignor with notice to that effect together with
particulars of the number of days by which the obligations of the Assignee
hereunder have been extended by virtue of such event of force majeure and all
preceding events of force majeure.

          Section 7.           Confidential Information

          7.1      No information furnished by the Assignee to the Assignor
hereunder in respect of the activities carried out on the Property by the
Assignee, will be published by the Assignor without the written consent of the
Assignee, but such consent in respect of the reporting of factual data will not
be unreasonably withheld, and will not be withheld in respect of information
required to be publicly disclosed pursuant to applicable securities or corporate
laws. This provision shall terminate three years after the termination of this
Assignment Agreement.

7 of 11



--------------------------------------------------------------------------------



          Section 8.           Arbitration

          8.1      All questions or matters in dispute with respect to the
interpretation of this Assignment Agreement will, insofar as lawfully possible,
be submitted to arbitration pursuant to the terms hereof using "final offer"
arbitration procedures.

          8.2      It will be a condition precedent to the right of any party to
submit any matter to arbitration pursuant to the provisions hereof, that any
party intending to refer any matter to arbitration will have given not less than
10 days' prior written notice of its intention so to do to the other party
together with particulars of the matter in dispute.

          8.3      On the expiration of such 10 days, the party who gave such
notice may proceed to commence procedure in furtherance of arbitration as
provided in this Section.

          8.4      The party desiring arbitration (the "First Party") will
nominate in writing three proposed arbitrators, and will notify the other party
(the "Second Party") of such nominees, and the other party will, within 10
calendar days after receiving such notice, either choose one of the three or
recommend three nominees of its own. All nominees of either party must hold
accreditation as either a lawyer, accountant or mining engineer. If the First
Party fails to choose one of the Second Party's nominees then all six names
shall be placed into a hat and one name shall be randomly chosen by the
president of the First Party and that person if he/she is prepared to act shall
be the nominee. Except as specifically otherwise provided in this Section the
arbitration herein provided for will be conducted in accordance with the
Commercial Arbitration Act (British Columbia). The parties shall thereupon each
be obligated to proffer to the Arbitrator within 21 calendar days of his/her
appointment a proposed written solution to the dispute and the arbitrator shall
within 10 calendar days of receiving such proposals choose one of them without
altering it except with the consent of both parties.

          8.6      The expense of the arbitration will be paid as specified in
the award.

          8.7      The parties may agree that the award of the arbitrator will
be final and binding upon each of them.

          Section 9.           Default and Termination

          9.1      If at any time during the term of this Assignment Agreement
either party fails to perform any obligation hereunder or any representation or
warranty given by it proves to be untrue, then the other party may terminate
this Assignment Agreement (without prejudice to any other rights it may have)
providing:

(i)        it first gives to the party allegedly in default a notice of default
containing particulars of the obligation which such has not performed, or the
warranty breached;

(ii)       the other party does not dispute the default, then if it is
reasonably possible to cure the default without irreparable harm to the
non-defaulting party, the defaulting party does not, within 30 calendar days
after delivery of such notice of default, cure such default by appropriate
payment or commence to correct such default and diligently prosecute the matter
until it is corrected.



8 of 11



--------------------------------------------------------------------------------



          9.2      Notwithstanding Section 9.1 before, Assignee may terminate
this Assignment Agreement at any time by providing 30 (thirty) days prior
written notice to the Assignor. Assignee will not be responsable for any damages
that this termination may cause to the Assignor except for those obligations
that the Assignee assumes under the present agreement that are prior to the
termination date.

          9.3      Upon termination of this Assignment Agreement by reason of a
defualt of its obligations by the Assignee, or under election of the Assignee
under Section 9.2 before, the Assignee will transfer the Assigned Interest back
to the Assignor, including but not limited to the Property, in good standing and
free and clear of all charges and encumbrances. Assignee will deliver at no cost
to the Assignor within 90 days of such termination date copies of all reports,
maps, assay results and other relevant technical data compiled by or in the
possession of the Assignee with respect to the Property and not theretofore
furnished to the Assignor. Finally, Assignee will have the right, within a
period of 90 days following the termination date of this Assignment Agreement,
to remove from the Property all buildings, plant, equipment, machinery, tools,
appliances and supplies which have been brought upon the Property by or on
behalf of the Assignee, and any such property not removed within such 90-day
period will thereafter, only if the Assignor elects in writing, become the
property of the Assignor.



          Section 10.         Notices.



          10.1    All notices and other communications in connection with this
Assignment Agreement must be in writing and given by (i) hand delivery (ii)
through a major international courier service, or (iii) facsimile transmissions,
in each case addressed as specified below or in any subsequent notice from the
intended recipient to the party sending the notice. Such notices and
communications will be effective upon delivery if delivered by hand, upon
receipt if sent by international courier service, or upon receipt if sent by
facsimile transmission. Notices shall be addressed as follows:

 

PROYECTOS MINEROS S.A.

,
Maipú 1210, Piso 5 (C1006ACT)
Buenos Aires, Argentina
Phone: + 54 11 4891 2700
Attention: Willem Fuchter
Fax: + 54 11 4311 7025
        + 54 11 4314 0399



CONSTITUTION MINING CORP.

,
Suite 300-1055 West Hastings Street,
Vancouver, British Columbia, Canada,
V6E 2E9
Phone: 604-858-3306
Attention: Dan Hunter
Fax: 604-858-4408



9 of 11



--------------------------------------------------------------------------------





          

Section 11.         Governing Law.





          

11.1    THIS ASSIGNMENT AGREEMENT AND ANY DISPUTE ARISING HEREUNDER WILL BE
GOVERNED BY THE LAWS OF BRITISH COLUMBIA, CANADA, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PROVISIONS THEREOF.





          

11.2    EACH OF THE ASSIGNEE AND THE ASSIGNOR HEREBY IRREVOCABLE SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF BRITISH COLUMBIA, CANADA, IN RESPECT OF
ANY ACTION OR PROCEEDING BROUGHT AGAINST IT BY THE ASSIGNOR OR THE ASSIGNEE,
RESPECTIVELY, ARISING UNDER THIS ASSIGNMENT AGREEMENT.





          Section 12.         Entire Agreement.



          12.1    This Assignment Agreement represents the final agreement
between the parties with respect to the subject matter hereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.



          Section 13.         Execution in Counterparts.



          13.1    This Assignment Agreement is executed in two (2) counterparts
and by the parties hereto in separate counterparts, each of which when so
executed will be deemed to be an original and both of which when taken together
will constitute one and the same agreement.



          IN WITNESS WHEREOF, the parties hereto have caused this Assignment
Agreement to be executed as of the date first above written.



 



PROYECTOS MINEROS S.A.



By: /s/ Willem Fuchter                      

Name: Willem Fuchter

Title: President



CONSTITUTION MINING CORP.

 

By: /s/ Daniel Hunter                          

Name: Daniel Hunter

Title: Chief Operating Officer

 





10 of 11



--------------------------------------------------------------------------------





 

Exhibit I



Contract for Exploration with Option to Purchase executed with Mr. JORGE DANIEL
BENGOECHEA and Mrs. LYDIA ELENA ESPIZUA on November 23, 2007.



 

 

 

 

 

 

11 of 11



--------------------------------------------------------------------------------



[ENGLISH TRANSLATION]



AGREEMENT FOR EXPLORATION WITH OPTION TO PURCHASE



This agreement is executed by and between JORGE DANIEL BENGOCHEA, holder of
Identity Document No. 5,326,052, having legal domicile at San Juan 475, 6th
floor, City of Mendoza (PC 5500) from the Province of Mendoza and LYDIA ELENA
ESPIZUA, holder of Identity Document No. 4,210,368 both having established legal
domicile at San Juan 475, Tower B2, 6th floor, Apartment 24 in the City of
Mendoza (PC 5500), Province of Mendoza, hereinafter the "OWNERS", and Mr. Héctor
Luis Ponte, in his capacity as Representative of Recursos Maricunga S.A., with
legal domicile located at Maipú 1210, 5th floor, City of Buenos Aires,
hereinafter "RMSA". The parties by mutual agreement represent as follows:



WHEREAS



1.   OWNERS are the titleholders of the Properties "CERRO AMARILLO - CAJON
GRANDE", covering a 14,221.7 hectare surface located in the District of
Malargüe, Province of MENDOZA as described in Annex I attached hereto.

2.   For the purposes hereof, the term "Properties" shall be deemed to include
both the Properties listed in such Annex I and any other pediment and mining
title or right as may become a part thereof as a consequence of exploration
works performed by RMSA within the Properties, which shall be made a part
thereof automatically and shall be subject to the Purchase Option and to all
other provisions hereunder.

3.   Any property or mining right or interest acquired by any of the parties
during the effective term hereof in the areas adjoining the Properties shall be
made a part thereof and shall be governed by the provisions hereunder.

4.   RMSA wishes to perform exploration and evaluation activities for the
purposes of determining the existence of ore in the Properties with an option to
acquire title thereto.

5.   OWNERS wish, in turn, to grant RMSA the right to explore the Properties
with an option to purchase.



--------------------------------------------------------------------------------





NOW THEREFORE

, OWNERS and RMSA have agreed to enter into this agreement for exploration with
option to purchase (the "Agreement") pursuant to the following terms and
conditions:





SECTION ONE: Purpose



1.   OWNERS hereby grant to RMSA the irrevocable and exclusive right to
evaluate, prospect and explore the Properties pursuant to the method, in the
manner and to the extent as RMSA may determine at its sole discretion.

2.    In addition to the exploration right, OWNERS grant to RMSA the irrevocable
and exclusive option to purchase the Properties in accordance with the terms and
conditions set forth hereunder.



SECTION TWO: Term



1.   This Agreement shall be effective for sixty (60) months, counted as from
December 1, 2007.

2.   RMSA shall be entitled to resolve termination of this Agreement prior to
the expiration of the Term, in accordance with the conditions set forth in
Section Nine.



SECTION THREE: EXPLORATION RIGHT: Payments



In consideration for the right to explore, prospect and perform other works as
authorized herein, RMSA undertakes to effect the payments described below to
OWNERS:

a)   Twenty Thousand United States Dollars (USD 20,000) after 90 days from
execution hereof.

b)   Forty Thousand United States Dollars (USD 40,000) after 6 months from
execution hereof.



--------------------------------------------------------------------------------



c)   Fifty Thousand United States Dollars (USD 50,000) after 12 months from
execution hereof.

d)   Sixty Thousand United States Dollars (USD 60,000) after 18 months from
execution hereof.

e)   One Hundred Thousand United States Dollars (USD 100,000) after 24 months
from execution hereof.

f)   One Hundred and Fifty Thousand United States Dollars (USD 150,000) after 36
months from execution hereof.

g)   Two Hundred Thousand United States Dollars (USD 200,000) after 48 months
from execution hereof.

h)   Two Hundred and Fifty Thousand United States Dollars (USD 250,000) after 54
months from execution hereof.



All payments shall be effected by means of a wire transfer to such bank account
as designated by OWNERS by sufficient notice given to RMSA thirty (30) days in
advance of each payment due date. Upon failure by OWNERS to serve sufficient
notice upon RMSA as provided for hereunder, RMSA shall effect payment by means
of a wire transfer to the last bank account specified by OWNERS. Payment by RMSA
to OWNERS to the bank account specified thereby shall be subject to the legal
feasibility thereof and absence of any impediments, other than RMSA's intention,
to effect the payment in question.



SECTION FOUR: EXPLORATION RIGHT: Delivery of Property



1.   OWNERS hereby deliver the exclusive possession of the Properties to RMSA in
addition to the right to enter upon the Properties.

2.   OWNERS undertake that RMSA shall have peaceful possession and occupation of
the Properties and further undertake not to interfere with said possession.

3.   During the effective term hereof, RMSA shall be entitled to perform any
exploration and prospecting activities in the Properties as OWNERS are entitled
to perform in the Properties in accordance with the Mining Code. OWNERS shall
refrain from performing any mining works in the Properties.



--------------------------------------------------------------------------------



4.   RMSA, its representatives, employees or agents, or representatives,
employees or agents of contractors thereof shall be entitled to enter upon the
Properties in the absence of any limitation whatsoever and shall be further
entitled to introduce in the Properties any machines, tools, equipment and
elements as RMSA may deem necessary or convenient.

At any location within the Properties, RMSA shall be entitled to perform
topographical surveys, drillings or any other kind of above ground or
underground mining works for exploration or prospecting purposes as RMSA may
deem necessary at its sole discretion; RMSA shall be further entitled to inspect
and examine the land, take and analyze samples thereof, perform any research and
explorations as RMSA may deem necessary at the sole expense thereof, such as
strategic geochemistry or detail studies as per elements, base or trace, induced
polarization for geophysical exploration, magnetic surveys or any other method,
geological-metallurgical or economic studies, in addition to any other studies
or tests as RMSA may deem necessary in order to determine the economic
feasibility of a mining development in the Properties. RMSA shall be entitled to
build and choose temporary structures and install machines and equipment, etc.

5.   Performing mining tests and extraction at pilot-scale.

6.   During the effective term hereof, OWNERS shall be entitled to verify
exploration works performed and visit the Properties. For such purposes, OWNERS
shall agree with RMSA on the dates of visit to the Properties in advance.



SECTION FIVE: EXPLORATION: RMSA Commitments



1.   RMSA shall be responsible for hiring all personnel being necessary for the
purposes of performance hereof and shall, with regard to said personnel,
strictly comply with effective provisions of labor and social security laws,
undertaking to indemnify and hold OWNERS harmless against any claims based on
labor or social security matters.

2.   During the effective term hereof, RMSA undertakes to:



--------------------------------------------------------------------------------



a)   Effect payment of mining fees (canon minero) in addition to all payment
related to the Properties and mining rights arising therefrom, and maintain the
Properties and mining rights in effect and in proper condition.

b)   Fulfill all obligations arising herefrom in addition to all the obligations
arising from any laws or regulations as may be applicable to RMSA activities.

c)   Make a minimum investment in the Properties of Fifty Thousand United States
Dollars (USD 50,000) in the aggregate during the first year, and a minimum
investment in the Properties of Two Hundred Thousand United States Dollars (USD
200,000) during the second year. For the purposes hereof, investment shall mean
any expenses related to the property, including legal costs, payment of mining
fees, expenses for the legal study of the Properties conducted before this
Agreement coming into full force and effect, direct expenses such as personnel
travel and accommodation, expenses incurred in connection with exploration
works, such as sampling in general, geological mapping, opening of trenches,
topographical surveys, drillings, geophysics, sending and analysis of samples
and metallurgical tests, covering any other works connected with mining
exploration. Furthermore, the term investment shall include, without limitation,
all expenses originated at the exploration office and incurred as a consequence
of the need of exploration works performed in the Properties, including all
expenses incurred, whether directly or indirectly, as a consequence of the
property. In the event the investment for the first year should not reach the
minimum amount provided for hereunder, any such difference shall be invested in
the second year.

d)   Deliver to OWNERS, on an annual basis, a technical report describing all
the works performed in addition to a financial report regarding investments
made.



SECTION SIX: EXPLORATION: OWNERS Commitments



1.   During the effective term hereof OWNERS undertake to:

a)   Refrain from interfering with the performance of exploration activities by
RMSA.



--------------------------------------------------------------------------------



b)   Indemnify and hold RMSA harmless against any potential claims from holders
of surface rights or third parties, arising from or based on grounds occurring
prior to the execution hereof.

c)   Enable RMSA to remove, within ninety (90) days following expiration of the
effective term of this Agreement or following termination hereof, as the case
may be, all mechanic elements, machines in general, mobile camps, constructions,
equipment and any other items as RMSA may have placed, built or installed,
except for fixtures located within the Properties.

d)   Indemnify and hold RMSA harmless against any liability or obligation as may
be imposed by the enforcement authorities regarding environmental control based
on works performed prior to execution of this Agreement.

e)   Execute all documents and/or deeds as RMSA may require at its sole
discretion, in order for the activities set forth herein to be performed through
any company directly or indirectly controlled and/or related to RMSA and/or
affiliates of RMSA.

2.   The rights granted to RMSA by OWNERS under this Agreement shall be
exclusive and irrevocable within the scope of the terms and conditions set forth
hereunder. OWNERS voluntarily undertake to refrain, during the effective term
hereof, from engaging in acts to dispose of property or administrative
activities with regard to the Properties, and further voluntarily undertake to
refrain from furnishing guarantees and/or creating encumbrances of any kind
whatsoever upon the Properties, irrespective of the nature thereof, including
without limitation, sales, transfers, leases, mortgages, usufruct, assignment
and loans.

3.   OWNERS shall file a request with the mining authorities of the Province of
Mendoza for the issuance of a restraining order in accordance with the previous
paragraph. Such restraining order shall be in force during the effective term of
this Agreement; provided, however, that release from said restraining order may
be unilaterally obtained by OWNERS upon termination of the Agreement in
accordance with the provisions set forth in Section Ten hereof.



--------------------------------------------------------------------------------



4.   In the event RMSA elected to purchase the Properties and the transfer
thereof could not be formalized on account of fault attributable to OWNERS prior
to expiration of the restraining order effective term, OWNERS shall request the
mining authority to register an extension of such term until the transfer has
been formalized. For such purposes, OWNERS hereby authorize RMSA irrevocably in
order for the latter to request such extension for and on their behalf.



SECTION SEVEN: EXPLORATION: Powers of Attorney



RMSA shall be fully empowered to maintain the Properties in a legal condition,
notwithstanding the provisions set forth below:

1.        OWNERS undertake to take necessary action for the granting of a broad
power of attorney for administrative purposes to RMSA in order for the latter to
appear before the mining authorities of the Province of Mendoza to conduct the
necessary legal proceedings connected with the Properties. For such purposes,
RMSA shall be empowered to make any filing as it may deem necessary, including,
but not limited to, applying for easements, requesting demasías (space between
mines), requesting land surveys, labor legal, etc.

2.        RMSA shall be broadly empowered to maintain and manage the Properties,
effecting all necessary payments, including mining fees and performing any
obligations as may be required pursuant to effective legislation.

3.        OWNERS undertake to provide full cooperation to RMSA in order to
ensure use and enjoyment of the Properties pursuant to this Agreement and
particularly, in the event of claims by third parties against the Properties,
whether in court or out of court, or whether administrative claims, and OWNERS
shall make all the information and documents available to RMSA for the purposes
of ensuring, to the greatest possible extent, a proper and complete defense of
the rights arising herefrom by RMSA.



SECTION EIGHT: PURCHASE OPTION: Exercise



--------------------------------------------------------------------------------





1.   RMSA shall be entitled, either on its own behalf and/or through any company
directly or indirectly controlled by and/or related to RMSA and/or affiliates
thereof, to exercise, at its sole discretion, the option to purchase One Hundred
Percent (100%) of the Properties (hereinafter, the "Option to Purchase") at any
time after the lapse of one year from this Agreement coming into full force and
effect. For such purposes, RMSA shall serve written and sufficient notice of its
intention to exercise said Option to Purchase upon OWNERS, specifying therein
the name of the company to which the OWNWERS should convey title to the
Properties.

2.   In the event RMSA resolved to exercise the Option to Purchase, RMSA shall
pay in a lump sum to OWNERS in consideration for the acquisition of one hundred
percent (100%) of the Properties the aggregate amount of TWO MILLION UNITED
STATES DOLLARS (USD 2,000,000), the "Purchase Price", which amount shall be paid
upon execution of the deed of conveyance of the Properties.

3.   In the event RMSA should cause the Properties to go into production, OWNERS
shall be entitled to receive 1% on NET SMELTER RETURN (a right herein referred
to as "1% NSR Royalty") as provided for by Annex 2. Payment of said 1% NSR
Royalty shall be effected within thirty (30) days after a six-month period has
lapsed from commencement of production at the Properties. Notwithstanding the
foregoing, RMSA shall be entitled to purchase at any time and at its sole
discretion, such 1% NSR Royalty, in the aggregate and single amount of USD
4,000,000 (FOUR MILLION United States Dollars). OWNERS hereby accept and grant
the right to purchase contemplated in the previous sentence to RMSA and further
agree that their right to collect the 1% NSR Royalty shall be subject to the
condition that the Properties actually go into production. Furthermore, OWNERS
agree that said 1% NSR Royalty may be replaced by a 0.5% Royalty which shall be
paid over all the useful life of the field and shall not be subject to purchase
by RMSA, except upon mutual agreement by the parties.



--------------------------------------------------------------------------------



4.   In the event that upon exercising the Purchase Option any payments as
described in Section Three remained outstanding and had not become due as of
such date, said payments shall be no longer in force and therefore, RMSA shall
not be required to effect said payments. In such event, RMSA shall solely pay
the price established in Subsection 2 of Section Eight.

5.   The deed of conveyance of title to RMSA shall be executed within ninety
(90) calendar days counted as from notice sent by RMSA specifying its intention
to exercise the Purchase Option, in the presence of a notary public as elected
thereby. Any costs and expenses incurred by reason of conveyance of the
Properties to RMSA, including stamp tax, shall be borne by RMSA. Upon failure to
execute said deed of conveyance within the above-mentioned term by reason of
fault attributable to OWNERS, RMSA shall either and at its sole discretion,
require execution of said deed or consider this Agreement terminated, in either
case being entitled to collect applicable damages.



SECTION NINE: TERMINATION



1.   Termination by RMSA



a)   RMSA shall be entitled to exclude from this Agreement, at any time and at
the sole discretion thereof, any of the Properties, subject to prior notice to
OWNERS. In the event OWNERS should elect to keep said Properties, OWNERS shall
thereafter become liable with regard to all statutory obligations. In the event
OWNERS should elect not to keep said Properties, RMSA shall be liable with
regard to all statutory obligations until abandonment of the Properties.

b)   During the effective term of this Agreement, RMSA shall be entitled to
withdraw from the Agreement unilaterally and at any time thus terminating this
Agreement, provided, however, that RMSA shall not have defaulted on payments for
exploration rights committed pursuant to Section Three and RMSA shall have
complied with the provisions set forth in Section Five, subsection 2.c) (Minimum
Investment) and sufficient notice of such resolution shall be given to OWNERS.
In such event, this agreement shall be terminated and shall have no effects
whatsoever. Said termination shall not give rise to any liability whatsoever and
OWNERS shall not be entitled to compensation on the basis of breach of contract,
loss of profits or any other reasons whatsoever. Furthermore, OWNERS accept that
payments already effected and collected upon termination shall be at the
exclusive benefit thereof as their full, sole and final compensation.



--------------------------------------------------------------------------------



c)   As from such effective date of termination, RMSA shall not be bound to
effect payments agreed in Section Three hereof.

d)   In the event any mining fees, rights or any other payments either directly
or indirectly related to the Properties, maintenance thereof, proceedings
conducted for the granting thereof, etc, remained unpaid as of termination date
hereof, RMSA shall pay OWNERS a proportional share of amounts outstanding for
the relevant calendar year until termination date hereof.

In no event shall termination as provided hereunder give rise to the right of
OWNERS to claim any amounts or compensation whatsoever or to any right of RMSA
to claim the return of payments made.



2.   Termination by OWNERS and other OWNERS' rights



Upon failure by RMSA to effect payments as set forth in Section Three, or upon
failure by RMSA following exercise of the Purchase Option to pay the Purchase
Price for the Properties within the terms as agreed upon, OWNERS shall be
entitled to: (i) demand performance of the Agreement by RMSA for which purposes
OWNERS shall serve notice by any sufficient means upon RMSA demanding the
relevant payment to be effected by RMSA within thirty (30) calendar days, or
(ii) consider the Agreement terminated, for which purposes OWNERS shall serve
prior demand notice upon RMSA pursuant to the provisions above. Upon expiration
of said term and in the event RMSA had not effected the relevant payment, OWNERS
shall be entitled to resolve termination hereof. In any event, OWNERS shall be
entitled to claim such damages as evidenced to have been sustained thereby.



--------------------------------------------------------------------------------





SECTION TEN: CONSEQUENCES OF TERMINATION



As of the date of effective termination hereof, this Agreement shall cease to be
in full force and effect regarding the parties, except for confidentiality
obligations contemplated in Section Eleven.

Upon termination of this Agreement for any of the reasons contemplated in the
previous section, RMSA shall:



1.   Restore possession of the Properties to OWNERS in a proper legal condition,
with no entitlement whatsoever to claim compensation for damages, loss of
profits or any other kind of compensation, except as provided in Section Nine
1d).

2.   Execute, register and deliver to OWNERS all documents as may be necessary
in order to provide evidence of termination of the Agreement before the mining
authorities of the Province of Mendoza or before interested third parties, and
RMSA shall further furnish all filings made, payment receipts, etc. evidencing
compliance by RMSA with obligations assumed under Section Five.

3.   Vacate the Properties within ninety (90) calendar days as from the
effective date of termination hereof and remove from the Properties, and at its
own cost, all machines, tools, equipment, personal property and devices entered
thereon. For the purposes of compliance with this obligation, RMSA shall be
empowered to enter upon the Properties during the above-mentioned period.

4.   Deliver to OWNERS, at no expense, within ninety (90) calendar days
following the effective date of termination hereof, copies of all maps,
blueprints, geological reports, test results, records, drilling core samples and
any other technical data resulting from exploration activities and evaluation
performed by RMSA. It is put on record that no future liabilities regarding said
copies shall be assumed by RMSA, except with regard to authenticity thereof.



--------------------------------------------------------------------------------



5.   Terminate, unless otherwise agreed with OWNERS, all agreements having been
entered into in due course with holders of surface rights so that OWNERS shall
not be subject to any future obligation arising therefrom.



SECTION ELEVEN: CONFIDENTIALITY



Any knowledge or information acquired by OWNERS with regard to the results of
the exploration activities performed by RMSA, methods applied, results of
analysis, geological and metallurgical tests, location of drillings, discoveries
made, technology or inventions applied or arising as a consequence of any
activities performed by RMSA hereunder shall not be disclosed by OWNERS and
shall be kept strictly confidential thereby, unless RMSA should release OWNERS
from said obligation in writing. This confidentiality section shall be valid
during the whole effective term hereof and after two (2) years following the
exercise of the Purchase Option.



SECTION TWELVE: FORCE MAJEURE



The parties shall not be held liable upon failure to comply with their
obligations arising herefrom where said failure is due to reasons outside the
parties' control, including, but not limited to: labor conflicts, to the extent
the conflict shall not be derived from breach of legal or contractual
obligations of the parties; acts of God; laws, rules, ordinances or requirements
by any government authorities, judgments or rulings entered by the courts
preventing or affecting compliance with contractual obligations or preventing
the granting, under reasonable and acceptable conditions, of any permits or
licenses; suspension of activities aimed at curing or preventing any existing or
future violation of federal, provincial or municipal laws or regulations
governing environmental matters, war or events resulting from insurrection or
rebellion, fire, explosions, earthquakes, volcanic eruptions, storms, floods,
draught and any other adverse weather conditions; delays or non-compliance by
suppliers or transporters in delivery of material, spare parts, services or
equipment; accidents, breakage of equipment, machines or infrastructure
elements, to the extent they have not been caused by negligence of the party
asserting the existence thereof.



--------------------------------------------------------------------------------





The affected party shall serve notice forthwith upon the other party regarding
the event of force majeure and suspension of obligations specifying the reasons
for such suspension and estimated duration thereof. The affected party shall
resume compliance with obligations applicable thereto as soon as practicable.



SECTION THIRTEEN: ASSIGNMENT AND MISCELLANEOUS



1.   Any of the parties shall be entitled to assign to any third parties, at any
time, the rights and obligations arising hereunder, whether in whole or in part,
and notice thereof shall be given to the other party. Notwithstanding the
foregoing, RMSA (and assigns) may take all such actions and other activities
referred to herein through any company directly or indirectly controlled by
and/or related to RMSA and/or an affiliate thereof.

2.    No modification of, amendment to or change in this Agreement shall be
valid or binding upon the parties unless it is made in writing and signed by
both parties.

3.   This Agreement contains all representations and the entire agreement
between the parties and there are no other representations, agreement or
understanding between the parties in respect of the subject-matter hereof.

4.   Should any provision of this Agreement be deemed invalid, unlawful or
unenforceable in any material aspects, the parties hereto shall negotiate in
good faith with a view to reaching an alternative agreement as closest to the
original intention of the parties, and the other terms and conditions of the
Agreement shall remain in full force and effect.

5.   Any notice, claim or any other relevant communication to be effected under
this Agreement shall be made in writing and shall be deemed to be duly given if
sent by certified mail or demand letter (carta documento) addressed to the
following domiciles:





--------------------------------------------------------------------------------





RMSA

Calle Maipú 1210 - Piso "5".

CP - 1006 - Ciudad Autónoma de Buenos Aires

Tel/Fax: (011) 4891-2700



JORGE DANIEL BENGOCHEA

San Juan 475 Torre B2 piso 6° Dpto. 24

(5500) - Mendoza

Tel: (0261) 496 - 3865



Any of the parties may change its domicile, fax or telephone number giving
prompt notice in writing of such change to the other party.



SECTION FOURTEEN: REPRESENTATIONS AND WARRANTIES



1.   RMSA hereby represents and warrants to OWNERS and they accept that:



a)   RMSA is a company duly organized and existing in accordance with the laws
of the Argentine Republic.

b)   It has full powers and authority to acquire and comply with its obligations
under this Agreement and any document o instrument which may be required to be
executed pursuant to the provisions hereof.

c)   It is technically, economically and financially able to perform the
exploration undertaken and to comply with the obligations assumed hereunder.

d)   RMSA shall take all such actions as may be required in relation to
environmental laws in respect of the exploration activities to be performed
hereunder. RMSA shall not be responsible for environmental damages or otherwise
arising from reasons or causes existing prior to the effective date hereof, or
from reasons or causes existing after expiration hereof.



--------------------------------------------------------------------------------





2.   OWNERS hereby represent and warrant to RMSA and the latter accepts that:

a)   OWNERS hold sole and exclusive title to the Properties and such Properties
are registered accordingly in the appropriate registries of mine ownership.

b)   Title to the Properties is effective and there are no outstanding amounts
in respect thereof.

c)   It has an exclusive right to enter into and perform this Agreement which is
binding upon and enforceable against it pursuant to the terms and conditions
hereof.

d)   There are no restrictions, prohibitions or liens levied upon OWNER; the
Properties are free and clear from any encumbrances, mortgages, usufructs,
mining agreements of any kind representing a charge on it or its present or
future output, attachments, impositions, restrictions on the disposition,
charges or restrictions, as it appears on and was verified by the parties from
the background records on file in the office of the mining authorities of the
Province of Mendoza.

e)   OWNERS have no knowledge of any agreements or contracts in respect of the
Properties or objections in relation to the exploration or exploitation of the
Properties.

f)   Based on information and belief, there are no: (i) pending or threatened
legal actions, complaints, claims or disputes in connection with the Properties
or which may adversely affect its title, effectiveness or lawfulness; (ii)
circumstances which could give rise to the avoidance or forfeiture of Title to
the Property.



3.   The representations and warranties set forth in the preceding paragraphs
have been regarded by the parties as conditions of the Agreement and they shall
remain effective after the effective date hereof and the purchase of the
Properties by RMSA. Therefore, each of the parties hereto shall indemnify and
hold the other Party harmless against any loss, damage, cost, or legal action
which may arise from any misrepresentation in respect of the preceding
representations and warranties.

4.   Mr. Jorge Daniel Bengochea's spouse, Mrs. Lydia Elena Espizua, holder of
identity document (LC) No. 4,210,368, hereby gives her spousal consent pursuant
to Section 1277 of the Argentine Civil Code. Furthermore, Mrs. Lydia Elena
Espizua's spouse, Mr. Jorge Daniel Bengochea, holder of identity document (LE)
No. 5,326,052, hereby gives his spousal consent pursuant to Section 1277 of the
Argentine Civil Code and subject to the terms and conditions hereof under the
same terms that apply to Mrs. Lydia Elena Espizua.



--------------------------------------------------------------------------------





SECTION FIFTEEN: JURISDICTION



Should any disagreement, dispute or conflict arise in respect of the
interpretation or performance hereof, the parties hereto expressly agree to
submit any matters to the First Instance Courts in and for Mendoza.



IN WITNESS WHEREOF

, both parties hereto sign three counterparts hereof with the same contents and
to only one effect in the City of Buenos Aires, Argentine Republic.





OWNERS

(Signed)

Jorge Daniel Bengochea

LE No. 5,326,052

Date

: 11/20/2007





(Signed)

Lydia Elena Espizua

LC No. 4,210,368

Date

: 11/20/2007







--------------------------------------------------------------------------------



RMSA

(Signed)

Héctor Luis Ponte

Date

:



Signature certified on page F000887468

(Seal): JOAQUIN ESTEBAN URRESTI - NOTARY PUBLIC

(Signed)



(Signed)

FERNANDA CATUREGLI

NOTARY PUBLIC

Register No. 11 - Mendoza



--------------------------------------------------------------------------------





Notaries Public Association - City of Buenos Aires - Argentine Republic

Record of Authentication of Signatures

Law 404



ANNEX

F 000887468



Buenos Aires, November 23, 2007. In my capacity as Notary Public in charge of
Notarial Register No. 501.

I hereby CERTIFY that the signatures appearing on the document/s attached
hereto, in respect of which a request for signature authentication is
simultaneously formalized by means of RECORD number 89 of the BOOK number 41,
are produced to me by the persons whose names and identity documents are
mentioned below and to me known, I attest. Héctor Luis PONTE, holder of identity
document No. 4,693,210, who personally appeared as attorney-in-fact of "RECURSOS
MARICUNGA S.A.", as evidenced by the General Power of Attorney dated February 1,
2007, recorded before me on page 131 of the Register 501 in my custody. It
arises from the documents above mentioned, whose original copies I have had
before me, that he is vested with sufficient powers for the execution hereof, I
attest. I hereby put on record that it differs from this certification. Place.

(Seal): JOAQUÍN ESTEBAN URRESTI - NOTARY PUBLIC - LICENSE 4860

(Signed)







--------------------------------------------------------------------------------





Notaries Public Association - City of Buenos Aires - Argentine Republic

Authentication

Law 404

L 007933230



THE NOTARIES PUBLIC ASSOCIATION of Buenos Aires, Capital City of the Argentine
Republic, pursuant to the powers conferred by applicable laws, hereby
AUTHENTICATES the signature and seal of JOAQUIN ESTEBAN URRESTI, Notary Public,
appearing on the document attached hereto and submitted for authentication on
the date hereof under No. 071126577784/6.

This authentication does not render any opinion or certification as to the
contents and form of the document.

Buenos Aires, Monday, November 26, 2007



(Seal): NOTARIES PUBLIC ASSOCIATION - AUTHENTICATION - CITY OF BUENOS AIRES -
ARGENTINE REPUBLIC

(Signed)



--------------------------------------------------------------------------------





ANNEX 1



EXPLORATION PERMITS

141-P-1994

2043-B-1999

2044-B-1999

2815-E-2005



MINE

98-B-1993



[image403.gif]



(There follow some signatures)

(Signed)

FERNANDA CATUREGLI

NOTARY PUBLIC

Register No. 11 - Mendoza



--------------------------------------------------------------------------------





ANNEX 2



1% (or 0.5%) ROYALTY ON NET SMELTER RETURN



1. DEFINITION:

"NSR" or "NET SMELTER RETURN" shall mean the net income or profit actually
collected from any source, smelting plant, refinery or the sale of mineral
products obtained from the Properties (hereinafter, the "Mineral Products")
after having deducted the following expenses from the gross income or profit:



-

smelting and refinery expenses (handling, processing, supplies and sampling
expenses, costs of smelting tests and arbitration tests, representatives' and
arbitrators' fees, fines, shrinkage and any other expense or loss pertaining to
the smelting and/or refining process);

-

transportation costs (loading, freight, unloading, handling at port, stowage,
demurrage at ports, delays, customs expenses, transaction, handling, haulage and
insurance) of ore, metals or concentrates of the products obtained from the
place where the Properties are located to any source, smelting plant, refinery
or point of sale;

-

commercialization costs;

-

cost of insurance covering Mineral Products, and

-

customs tariffs, compensations, state royalties, ad valorem taxes and taxes in
general, be they levied on production or sale of the minerals or the like, taxes
on the use of natural resources existing at the time this Agreement becomes
effective or created in the future, export or import taxes or duties on the
Mineral Products payable to national, provincial or municipal government
agencies;

-

royalties payable to any government agency or office, be it national, provincial
or municipal;

-

administration expenses up to 10% of direct costs incurred. Administration
expenses may be deducted during the first year.



 



--------------------------------------------------------------------------------



2. PAYMENT:

The 1% (or 0.5%) NSR ROYALTY shall be subject to the following conditions:





2.1.     

The Royalty shall be calculated and paid on a quarterly basis within forty-five
(45) days counted as from the commencement of the quarter following that under
consideration;



2.2.     

Each payment of the 1% (or 0.5%) NSR ROYALTY shall be accompanied by an
unaudited accounting report, stating with reasonable detail the calculation
thereof, and OWNERS shall receive from RMSA, within the three (3) month period
following the end of each fiscal year, an unaudited annual accounting report "ad
hoc" (the "ANNUAL ACCOUNTING REPORT") stating with reasonable detail the
calculation of the 1% (or 0.5%) NSR ROYALTY for the last fiscal year showing the
credits to and debits against the amount due to OWNERS;



2.3.     

OWNERS shall have forty-five (45) days as from receipt of such ANNUAL ACCOUNTING
REPORT to request clarifications and/or object to the entries therein, in
writing and by authentic means. Upon failure by OWNERS to request any
clarifications or object to the entries made in the ANNUAL ACCOUNTING REPORT
within the stated term, such entries shall thereafter be regarded as correct and
unappealable;



2.4.     

In the event OWNERS object to the ANNUAL ACCOUNTING REPORT and such objections
cannot be settled between the Parties, OWNERS shall have twelve (12) months from
the date of receipt of the ANNUAL ACCOUNTING REPORT to have it audited, and
audit expenses shall, in principle, be borne by OWNERS;



2.5.     

The audited ANNUAL ACCOUNTING REPORT shall be final and establish the
calculation of the 1% (or 0.5%) NSR ROYALTY for the audited period and shall be
binding upon the Parties. In the event the amount already paid as 1% (or 0.5%)
NSR ROYALTY were higher than the 1% (or 0.5%) NSR ROYALTY calculated on the
basis of the ANNUAL ACCOUNTING REPORT, RMSA shall deduct the credit balance from
the future payments to be made to OWNERS as 1% (or 0.5%) NSR ROYALTY. Otherwise,
RMSA shall pay the difference due to OWNERS within sixty (60) days following
receipt of the audited ANNUAL ACCOUNTING REPORT;





--------------------------------------------------------------------------------



2.6.     

In the event the ANNUAL ACCOUNTING REPORT prepared by the RMSA were accurate
within a margin of five percent (5%) upwards or downwards or if it overestimated
the 1% (or 0.5%) NSR ROYALTY amount by more than five percent (5%), OWNERS shall
bear the audit costs. Conversely, in the event the ANNUAL ACCOUNTING REPORT
underestimated the 1% (or 0.5%) NSR ROYALTY by more than five percent (5%), such
audit costs shall be borne by RMSA. If RMSA were under the obligation to pay the
audit costs, it shall immediately reimburse OWNERS for all audit expenses paid
by them in advance. OWNERS shall be entitled to examine, upon reasonable notice
and during normal business hours, the books and records which are reasonably
necessary to ascertain the payment of the 1% (0.5%) NSR ROYALTY from time to
time, always provided that such examinations do not interfere with or hinder the
operations or proceedings performed by RMSA.





3. OPERATION:

RMSA shall, at all times, retain its exclusive right to take, at its sole
discretion, all the decisions related to the operation of the Properties,
including, without limitation: (i) methods, type and extension of the mining
activity on the Properties and the processes applied to the minerals, ore,
metals, concentrates and the Mineral Products; (ii) the commercialization of
such minerals, ore, metals, concentrates and Mineral Products; and (iii) the
duration, suspension, interruption or discontinuance of the operation.
Consequently, the provisions of this Annex do not modify or imply a waiver or
the full or partial granting to OWNERS, of RMSA's rights and powers to decide at
its sole discretion all issues related to the operation of the Properties under
this Agreement, or of RMSA's rights and powers in its capacity as owner of the
Properties, if the Purchase Option is exercised.





4. ACQUISITION:

The 1% NSR Royalty shall cease to be paid should RMSA acquire at any time, the
right to receive the 1% NSR Royalty by means of payment of Four Million United
States Dollars (USD 4,000,000) to OWNERS.





(Signed and sealed)

PAYMENT INSTRUCTIONS



--------------------------------------------------------------------------------



Mendoza, November 20, 2007



RECURSOS MARICUNGA S.A.

Maipú 1210, 5th floor

City of Buenos Aires



Dear Sirs,



We address this letter to you in relation to the agreement for exploration with
option to purchase executed by the undersigned and your firm in respect of the
properties known as "Cerro Amarillo-Cajón Grande" (hereinafter the Agreement)
for the purposes of giving notice that all payments to be made by Recursos
Maricunga S.A. to us shall be deposited in the following bank account:



CITIBANK NA, NY USA

ABA # 0210 00089

Swift Code: CITIUS33

Br. 465

Beneficiary Account Number: 28550522

Beneficiary Full Names: JORGE DANIEL BENGOCHEA - LYDIA ELENA ESPIZUA



Very truly yours,



(Signed)

Jorge Daniel Bengochea

LE No. 5,326,052



(Signed)

Lydia Elena Espizua

LC No. 4,210,368



As per notarial certification No. 00701041



(Signed)

FERNANDA CATUREGLI

NOTARY PUBLIC

Register No. 11 - Mendoza



--------------------------------------------------------------------------------





NOTARIAL RECORD



Notaries Public Association - Province of Mendoza



Series J No. 00701041



I hereby CERTIFY that the signatures appearing on the Agreement, Annexes and
Payment Instructions attached hereto, have been shown to me and are the
signatures of LYDIA ELENA ESPIZUA, holder of identity document (LC) number
4,210,368; and JORGE DANIEL BENGOCHEA, holder of identity document (LE) number
5,326,052. The respective request has been formalized on Record and page number
093. Book number 3 kept for Requests for Signature Authentication of Notarial
Register number 11. - In the City of Mendoza, Argentine Republic on the
TWENTIETH day of NOVEMBER, two thousand seven.



(There follow two certification stamps)



(Signed)

FERNANDA CATUREGLI

NOTARY PUBLIC

Register No. 11 - Mendoza



 

 

 